119 F.3d 6
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.PEOPLE of the Territory of Guam, Plaintiff-Appellee,v.Marianne Evidente DULANA, Defendant-Appellant.
No. 96-10465.
United States Court of Appeals, Ninth Circuit.
Submitted July 14, 1997**Decided July 18, 1997.

Appeal from the United States District Court for the District of Guam, Appellate Division, No. CR-95-00119A;  Goodwin, Munson, and Unpingco, Judges, Presiding.
Before:  HUG, Chief Judge, KOZINSKI, and LEAVY, Circuit Judges.


1
MEMORANDUM*


2
Marianne Evidente Dulana appeals the Appellate Division of the District of Guam's affirmance of her conviction of two counts of murder with special allegations of possession and use of a deadly weapon in violation of 9 G.C.A. §§ 16.40(a)(1), (a)(2) and (b), and 80.37.  Dulana contends that she received ineffective assistance of trial counsel.  "We review de novo decisions of the Appellate Division."  Guam v. Cepeda, 69 F.3d 369, 371 (9th Cir.1995).  We have jurisdiction pursuant to 48 U.S.C. § 1424-3(c), and we affirm for the reasons stated in the Appellate Division's opinion filed on October 1, 1996.


3
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3